Fourth Court of Appeals
                                  San Antonio, Texas
                                         August 5, 2022

                                      No. 04-21-00240-CV

                    INTEREST OF C.H., J.H., E.H., I.B.H., AND I.A.H.

                  From the 112th Judicial District Court, Sutton County, Texas
                                   Trial Court No. CV06287
                      Honorable Pedro (Pete) Gomez Jr., Judge Presiding


                                         ORDER
        On July 22, 2022, we remanded this case to the trial court for appointment of new
appellate counsel for S.H. On July 28, 2022, the trial court filed a supplemental clerk’s record,
which contains an order appointing Rosario Peralez-Cowher as appellate counsel for S.H. It is
therefore ORDERED that this appeal is REINSTATED on the docket of our court. The parties’
briefs have been filed, and the case remains submitted on briefs only before a panel consisting of
Chief Justice Rebeca C. Martinez, Justice Luz Elena D. Chapa, and Justice Beth Watkins.


       It is so ORDERED on this 5th day of August, 2022.

                                                                        PER CURIAM



        ATTESTED TO: _______________________________
                     MICHAEL A. CRUZ, Clerk of Court